731 N.W.2d 712 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Martin Lewis ERTMAN, Defendant-Appellant.
Docket No. 133003. COA No. 274360.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the December 27, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court *713 of Appeals for reconsideration of the defendant's application for leave to appeal under the standard applicable to direct appeals. The Court of Appeals erred in denying the defendant's application for leave to appeal under MCR 6.508(D) because the defendant's appeal was not based on a motion for relief from judgment.